                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


AARON RINGMEIER, an individual,                   Case No.: 2:18-cv-01611-LA

                        Plaintiff,

v.

DEL MONTE FRESH PRODUCE N.A., INC.
a Florida company,

                        Defendant.


                              PROTECTIVE ORDER


         Based upon the stipulation of Plaintiff Aaron Ringmeier and Defendant Del Monte Fresh

Produce N.A., Inc. ("the Parties"), and the representations set forth therein, the Court finds that

the exchange of sensitive information between or among the Parties and/or third parties other

than in accordance with this Order may cause unnecessary damage and injury to the Parties or to

others. The Court further finds that the terms of this Order are fair and just and that good cause

has been shown for entry of a Protective Order governing the confidentiality of documents

produced in discovery, answers to interrogatories, answers to requests for admission, and

deposition testimony.

         IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil L. R.

26(e):

     1. Definitions. As used in this protective order:

            a. "attorney" means an attorney who has appeared in this action;
       d.

12. Survival of Obligations. The obligations imposed by this Protective Order survive the

   termination of this action.




         May 9
Dated: ________ , 2019                         s/Lynn Adelman
                                              The Honorable Lynn Adelman




                                          8
